Case 5:21-cv-00023-RWS-CMC Document 3 Filed 04/07/21 Page 1 of 2 PageID #: 22



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     TEXARKANA DIVISION


MICHAEL GUISTO CROMEY                              §

VS.                                                §            CIVIL ACTION NO. 5:21-CV-23

DIRECTOR, TDCJ-CID                                 §


                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner, Michael Guisto Cromey, an inmate currently confined at the Telford Unit with the
Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.

        In the present case, petitioner challenges a conviction from Smith County, Texas located in

the Eastern District of Texas, Tyler Division. Although petitioner is incarcerated at the Telford Unit

located within the Eastern District of Texas, Texarkana Division, this Court has discretion to transfer
    Case 5:21-cv-00023-RWS-CMC Document 3 Filed 04/07/21 Page 2 of 2 PageID #: 23
.



    the application to the Eastern District of Texas, Tyler Division for hearing and determination.

                                               Conclusion

           The Court has considered the circumstances underlying the particular facts of this case and

    has determined that the interests of justice would be served by transferring this petition to the

    division where petitioner was convicted. Therefore, the petition should be transferred to the Tyler

    Division of the Eastern District of Texas for hearing and determination. An order transferring the

    case will be entered by the undersigned.
    SIGNED this 7th day of April, 2021.




                                                ____________________________________
                                                CAROLINE M. CRAVEN
                                                UNITED STATES MAGISTRATE JUDGE




                                                    2
